Citation Nr: 0005062	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-42 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
depression.  He filed a timely notice of disagreement, 
initiating this appeal.  He was given a statement of the 
case, and he in turn filed a timely substantive appeal, 
perfecting his appeal.  In a subsequent VA hospitalization 
summary, a diagnosis of post traumatic stress disorder was 
afforded the veteran.  His claim was thereafter characterized 
as entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder.  

This appeal was originally presented to the Board in December 
1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran was stationed in Vietnam during military 
service.  

2.  The veteran has been diagnosed, by a competent medical 
expert, with post traumatic stress disorder due to events 
allegedly experienced during military service.


CONCLUSION OF LAW

The veteran's claim for service connection for post traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a psychiatric 
disability, to include post traumatic stress disorder.  He 
claims onset of a psychiatric disability following stressful 
events experienced during service in Vietnam.  The veteran's 
DD-214 and service personnel records confirm a tour of duty 
in Vietnam beginning on or about January 6th, 1966.  

In a January 1999 letter to the RO, the veteran stated the 
Saigon airport came under enemy attack at the time of his 
arrival in Vietnam.  The new arrivals, including the veteran, 
were ordered to remain in a tent while enemy mortars landed 
around them.  They had not yet been issued weapons, and they 
had no means of self-defense.  

Among the veteran's post-service medical records is a March-
April 1995 VA hospitalization summary.  The veteran was 
hospitalized for treatment of alcohol dependence and an 
adjustment disorder.  Post traumatic stress disorder was 
diagnosed at that time, based on the veteran's reported 
combat exposure during Vietnam.  

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well grounded claim for service connection for a 
psychiatric disability, to include post traumatic stress 
disorder, requires medical evidence of a current disability, 
lay evidence of an in-service stressor, and medical evidence 
of a nexus between the claimed stressor and the current 
diagnosis of post traumatic stress disorder.  Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  For the purpose of 
determining well groundedness, the veteran's lay testimony of 
an in-service stressor is presumed to be credible, unless it 
is inherently incredible or implausible on its face.  Samuels 
at 435-36.  

In the present case, the veteran has submitted his own 
testimony of a stressful event which allegedly occurred upon 
his arrival in Vietnam.  As the veteran's service personnel 
records confirm his service in the Vietnam theater, and the 
described event is not inherently implausible, this testimony 
is accepted as credible, for the purpose of determining well 
groundedness.  Id.  Next, the record contains a 1995 VA 
hospitalization summary, authored by a competent medical 
professional, containing a diagnosis of post traumatic stress 
disorder, due in part to the veteran's reported experiences 
during service.  This evidence is sufficient to render the 
claim well grounded.  Id.  


ORDER

The veteran has submitted a well grounded claim for service 
connection for a psychiatric disability, to include post 
traumatic stress disorder.  To this extent only, the appeal 
is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304 (f); Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Where no evidence of combat is presented, "a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'".  
Cohen v. Brown, 10 Vet. App. 142 (1997), [quoting Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996)].  Once a claim is 
found to be well grounded, the VA has a statutory duty to 
assist the claimant in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran 
having submitted a well grounded claim for service connection 
for post traumatic stress disorder, the duty to assist 
applies in the present case.  The VA also has a duty to 
inform the veteran of the absence of any evidence which, if 
present, would complete his application for the benefits 
claimed.  38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In the present case, the veteran has described coming under 
attack upon arriving in Vietnam via the airport in Saigon.  
The veteran's service personnel records indicate he arrived 
in Vietnam on or about January 6th, 1966.  As a specific time 
and place has been obtained concerning the veteran's reported 
stressor, verification of this stressor through military 
records is both possible and required under the law.  
38 U.S.C.A. § 5107(a) (West 1991).  Hence, a REMAND is 
necessary for the VA to fulfill the statutory duty to assist 
the veteran.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder. 

3.  The RO should prepare a detailed 
account of the veteran's indicated 
stressor, including date, place, unit 
numbers, names of parties involved, etc.  
This summary, and all supporting 
documents, should be submitted to the U. 
S. Armed Service Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150, for 
verification.  Requested records should 
include, but not be limited to, unit 
reports, morning reports, and official 
diaries.  If the USASCRUR is not able to 
provide all relevant material, such as 
documents from the Saigon airport itself, 
it should be asked to identify where such 
material might be found, and the RO 
should undertake all requisite follow-up 
inquiries to obtain it.  

4.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should specify 
that stressor(s) for the record.  The 
veteran should then be scheduled for a VA 
examination to determine the nature and 
extent of all the veteran's mental and 
physical disabilities.  The examining 
physician must take into account the 
veteran's entire medical history, 
including all medical evidence added to 
the record in accordance with paragraph 
2, above.  He must include in the 
examination report an assessment of 
whether, based on review of all pertinent 
evidence and evaluation of the veteran, 
the veteran currently meets the 
diagnostic criteria for post traumatic 
stress disorder as a result of the 
verified stressor(s).  In determining 
whether or not the veteran has post 
traumatic stress disorder due to an in-
service stressor, the examiner is hereby 
notified that only the verified stressor 
may be relied upon.  The complete 
rationale for any opinion expressed 
should be set forth.  All necessary 
special studies or tests should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
to the examiner for his or her review in 
conjunction with the examination.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the record warrants 
any additional development not specified 
by the Board, such should be accomplished 
at this time.  If the actions taken 
remain adverse to the veteran in any way, 
he and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

